Citation Nr: 0121689	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  96-30 093	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Our Lady of the Lake Regional Medical Center 
(OLLRMC) from December 5, 1994 to February 2, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision by the VA Medical 
Center (VAMC) in New Orleans, Louisiana.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand is required in this case.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This is especially so 
because the available record suggests that additional 
evidentiary development is warranted.  The change in the law 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  Holliday, 14 Vet. App. at 289.  In the case of 
Holliday v. Principi, it was noted that the VA Secretary had 
not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the VCAA itself.  Id.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, 14 Vet. App. at 289-
290.  In order to ensure that the veteran in this case is 
afforded all the protections of the VCAA, as implemented by 
VA, a remand is required.  

The veteran contends that VA should provide payment or 
reimbursement for medical expenses he incurred at OLLRMC from 
December 5, 1994 to February 2, 1995.  He maintains that the 
treatment in question was emergent, VA facilities were not 
feasibly available, and that he required treatment at this 
facility as a result of problems that arose due to medication 
issued by VA for his service-connected schizophrenia.  At the 
time of the treatment in question, the veteran was rated 
permanently and totally disabled due to service-connected 
schizophrenia (100% disabling) and had a 10 percent 
disability rating for a skin disability.

In order for a veteran to be entitled to VA payment or 
reimbursement of unauthorized medical expenses incurred at a 
non-VA facility, the evidence must establish that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. Chapter 31 (governing 
training and rehabilitation for 
veterans with service-connected 
disabilities) and who is medically 
determined to be in need of 
hospital care or medical services 
for reasons set forth in 38 C.F.R. 
§ 17.47(i); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000).  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining additional treatment records.  The evidence 
shows that the veteran was admitted to OLLRMC on either 
December 4 or December 5, 1994 in the emergency room; 
however, a review of the record reveals that these records 
have not been associated with the claims file; yet, such 
records may be pertinent to the veteran's claim.  This is so 
because these emergency room records may shed light on 
whether the remaining regulatory criteria have been met 
(i.e., that the treatment in question was rendered in a 
medical emergency, and that no VA or other federal facilities 
were available).  

Moreover, the record currently before the Board contains two 
VA medical opinions, dated in September 1995 and April 1996, 
that address the criteria for payment or reimbursement of 
unauthorized medical expenses.  Both opinions state that the 
treatment was not an emergency; however, the opinions are 
rather sparse (neither provides any substantive rationale for 
the conclusions reached nor discusses in any detail the facts 
and circumstances surrounding the veteran's treatment at 
OLLRMC).  In addition, the record contains information 
indicating that the veteran's spouse had attempted several 
times to have the veteran transferred to a VAMC or to have 
the admission authorized within the context of 38 C.F.R. 
§§ 17.52, 17.54 (2000); however, it is unclear why the 
veteran was never transferred (see July 7, 1995 VA fax memo), 
although there have been references to the veteran not 
needing acute care at that time.  Whether these references to 
the lack of need for acute care should be taken to mean that 
such care was not needed even at the moment of 
hospitalization or at a time thereafter, such as when the 
veteran might have become stable, is not clear.  Under the 
circumstances, therefore, it is the Board's conclusion that 
the existing opinions are inadequate and that the duty to 
assist has not been satisfied.  A remand is required.

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the VAMC 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Development should include, 
among other things, obtaining a complete 
copy of the veteran's treatment records, 
including the emergency room admission 
records and notes, and all subsequently 
prepared nurses and doctors notes, from 
OLLRMC beginning December 4 or 
December 5, 1994, through February 2, 
1995.  The veteran should be notified 
that it would be helpful to submit 
statements by any family members as to 
the nature of the symptoms or problems 
that he experienced which led to his 
seeking care on or about December 4 or 
December 5, 1994, at OLLRMC.

2.  The VAMC should also secure any notes 
that may have been made documenting the 
veteran's wife's calls to VA to seek 
authorization for the private care or 
transfer to a VA facility.  Any records 
of such telephone calls should be 
associated with the file.  

3.  After the above development has been 
conducted, the VAMC should arrange to 
have a physician conduct a review of the 
record, including the veteran's medical 
administration services file, for 
purposes of preparing a written medical 
opinion pertinent to the regulatory 
criteria governing VA payment or 
reimbursement of private medical 
expenses.  The physician should 
separately address each of the following 
questions:

(a)  Were any services by OLLRMC 
beginning on or about December 4 or 
December 5, 1994, rendered in a medical 
emergency of such nature that a prudent 
layperson would have reasonably expected 
that delay in seeking immediate medical 
attention would have been hazardous to 
life or health?

(b)  If the veteran's admission to OLLRMC 
on either December 4 or December 5, 1994, 
was for a medical emergency as defined 
above, when did the emergency end?  At 
what point in time, if any, could he have 
been transferred from OLLRMC to a VA 
medical center for continuation of 
treatment?

(c)  Were appropriate VA or other Federal 
facilities feasibly available for the 
treatment?  Is there any reason that 
services at VA or other Federal 
facilities, if sought, would have been 
refused, such as the lack of need for 
care?

A complete rationale for all opinions 
should be provided.

4.  The VAMC should review the 
physician's opinion to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the opinion should be returned for 
necessary corrective action, as 
appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the VAMC should adjudicate the 
claim in accordance with all applicable 
laws and regulations, including the VCAA 
and any implementing regulations.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued which addresses all relevant 
evidence and applicable law.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

